Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 38, 39 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “computer-readable storage medium”, under the broadest reasonable interpretation, covers an ineligible signal per se unless defined otherwise in the application as filed.  The broadest definition of the term “computer-readable storage medium” typically covers forms of non-transitory signals and transitory propagating signals.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101.  To overcome the 101 rejection, the Examiner recommends adding “non-transitory” before “computer-readable storage medium”.  See discussion of “non-transitory computer readable medium” under the “Subject Matter Eligibility of Computer Readable Media” memorandum, January 2010.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "the second image" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claims 1-6, 8, 9, 12, 14-19, 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolesov et al. (“Kolesov”, U.S. Pre-Grant Publication 20190028637 A1).

Regarding claim 1, Kolesov discloses a method for use in generating a three-dimensional model of a target object (Kolesov [0030] discloses a model reconstruction system that generates a 3D model of an object.) using a camera (Kolesov [0030] may provide a vision system (camera) configured to map and reconstruct a 3D model.) and a display screen with augmented-reality on-screen guidance (Kolesov [0030] generates augmented reality (AR) elements describing , comprising: 
using augmented reality, computer generating augmented-reality components to guide a camera operator to position the camera in a particular location in relation to the target object (Kolesov [0048] uses a client device (comprising a camera [0040]) to capture images of an object for 3D reconstruction.  Kolesov identifies movements for the client device to gather images for the 3D reconstruction.  The augmentation component provides visual cues to the user to position the device.  Kolesov [0064] identifies a set of positions in 3D space to move the image capture device.) with a particular tilt orientation in relation to the target object (Kolesov [0064] identifies a pose (position and orientation) for an image to be acquired.  Kolesov [0063] describes a pose with seven degrees of freedom, including three angles of rotation for orientation.  Three angles of rotation are well known in the art to comprise pitch or roll (both describing tilt) and yaw.) to capture an image that includes a region of the target object (Kolesov [0048] uses a client device (comprising a camera [0040]) to capture images of an object for 3D reconstruction.); 
displaying the computer-generated augmented reality components on the display screen where the camera operator can use the computer-generated augmented-reality components to position the camera in the particular location with the particular tilt orientation to capture the image (Kolesov [0030] generates augmented reality (AR) elements describing movements of an image capture device and presents the AR elements to the user.  The user moves the device based on the ; and 
receiving the image from the camera.  (Kolesov [0048] identifies movements for the client device to gather images for the 3D reconstruction.)

Regarding claim 2, Kolesov further teaches the method of claim 1, further comprising generating a three-dimensional model of the target object from the received camera images.  (Kolesov [0030] discloses a model reconstruction system that generates a 3D model of an object.)

Regarding claim 3, Kolesov further teaches the method of claim 1, further comprising: 
using augmented reality, computer generating additional augmented-reality components to guide the camera operator to position the camera in at least a second particular location in relation to the target object with at least a second particular tilt orientation in relation to the target object to capture an additional image that includes a second region of the target object (Kolesov [0032] generates augmented reality elements on a screen of the smart phone to guide the user in moving the smart phone along an optimal path and automatically captures a sequence of images of the object from angles suitable for accurate reconstruction of the object.  Kolesov may modify the selected path based on the motion of the smart phone to dynamically generate an adaptive path.  Figs. 4 and 5A illustrate different movement indicators (404) and (502).); 
displaying the additional augmented reality components onto the display screen to guide the camera operator to position the camera in at least the second particular location with at least the second particular tilt orientation to capture the additional image (Kolesov Fig. 4 (404), Fig. 5A (502), Fig. 6 (602).  Kolesov [0064] identifies a pose (position and orientation) for an image to be acquired.  Kolesov [0063] describes a pose with seven degrees of freedom, including three angles of rotation for orientation.  Three angles of rotation are well known in the art to comprise pitch or roll (both describing tilt) and yaw.); and 
receiving the additional image from the camera.  (Kolesov [0048] identifies movements for the client device to gather images for the 3D reconstruction.)

Regarding claim 4, Kolesov further teaches the method of claim 3, further comprising iteratively removing augmented reality components from the display screen or changing the appearance of augmented reality components as the camera operator completes the capturing of the image of one region of the target object and starts to capture the image of another region of the target object.  (Kolesov Fig. 4 (404), Fig. 5A (502), Fig. 6 (602) changes the appearance of AR components during the device (110) movement trajectory used to capture images for the 3D reconstruction.)

Regarding claim 5, Kolesov further teaches the method of claim 1, further comprising using at least one of sound, voice, haptic feedback, and flash-light as an additional part of the guidance to the camera operator.  (Kolesov [0049] 

Regarding claim 6, Kolesov further teaches the method of claim 1, wherein the target object includes at least one body part of an organism.  (Kolesov Fig. 4 illustrates a target object of a human foot.)

Regarding claim 8, Kolesov further teaches the method of claim 6, wherein the organism is a human.  (Kolesov Fig. 4 illustrates a target object of a human foot.)

Regarding claim 9, Kolesov further teaches the method of claim 8, wherein the human is the camera operator.  (Kolesov (Fig. 4) illustrates a user interface to guide the user.  Kolesov [0048] identifies movements for the client device to gather images for the 3D reconstruction.)

Regarding claim 12, Kolesov further teaches the method of claim 8, further comprising analyzing the images and identifying body parts of the human from the images.  (Kolesov [0049] discloses an object recognition component that recognizes objects in the field of view or image.  Kolesov [0055] uses template-matching or image recognition to identify an object.  Kolesov [0056] provides the example of using object recognition to identify a foot.)

Regarding claim 14, Kolesov further teaches the method of claim 1, wherein the camera and the display screen are incorporated into a smartphone.  (Kolesov Fig. 4 [0031])

Regarding claim 15, Kolesov further teaches the method of claim 14, further comprising generating the three-dimensional model of the target object from data from at least one sensor.  (Kolesov [0030] may provide a vision system (camera) configured to map and reconstruct a 3D model.)

Regarding claim 16, Kolesov further teaches the method of claim 15, wherein the sensor is the camera, and wherein the data includes at least one camera image.  (Kolesov [0030] may provide a vision system (camera) configured to map and reconstruct a 3D model.)

Regarding claim 17, Kolesov further teaches the method of claim 15, wherein the sensor is selected from a depth sensor and a LiDAR sensor.  (Kolesov [0030] may provide a depth sensor (general case of LIDAR) to map and reconstruct a 3D model.)

Regarding claim 18, Kolesov further teaches the method of claim 1, further comprising: 
using augmented reality to generate a visual representation of a scaling reference object on screen to instruct the camera operator where to place the scaling reference object (Kolesov [0082] uses the augmentation component to ; 
capturing at least one image of the scaling reference object after placement by the camera operator (Kolesov (Fig. 10 [0082]) generates a reference frame (1006) around the reference object (1002), thus capturing an image of the reference object so that a reference frame can be correctly sized and placed.); and 
determining dimensions of the target object 
using the information from the images of the scaling reference object and known dimensions of the scaling reference object (Kolesov [0088] may determine coordinates of the reference object.  Dimensions of the reference object may be available allowing absolute scale of the scene to be determined.) or 
by providing on-screen instruction to the camera operator to position the camera at a fixed distance from the scaling reference object to provide definite size scale information.

Regarding claim 19, Kolesov further teaches the method of claim 1, further comprising 
receiving a preliminary image from the camera, wherein the preliminary image is taken by the camera object and includes the target object (Kolesov (Fig. 4 [0066]) obtains a first field of view on the display device.); and 
using the preliminary image to generate the augmented-reality components.  (Kolesov (Fig. 4 [0066]) overlays a movement indicator (404) on the live camera feed (preliminary image).)
Regarding claim 38, Kolesov teaches a computer-readable storage medium storing program code, executed on a computer system. (Kolesov Fig. 21)
In light of the rejection of claim 1, the remaining limitations for the medium in claim 38 are similar and performed by the method in claim 1. Therefore, the remaining limitations in claim 38 are rejected for the same reason as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7, 10, 11, 20-28, 30-32, 34-37, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolesov et al. (“Kolesov”, U.S. Pre-Grant Publication 20190028637 A1), in view of Chen et al. (“Chen”, US Pre-Grant Publication 20140043328 A1).

Regarding claim 7, the claimed invention for claim 6 is shown to be met with explanations from Kolesov above.
Kolesov does not describe the method of claim 6, further comprising:
repeating the method of claim 3 at selected intervals over an extended period of time; and 
comparing the three-dimensional models generated from camera images taken at different times to evaluate changes in fitness of the organism or growth of the organism over time.
However, these features are well known in the art as taught by Chen. For example, Chen discloses the method of claim 6, further comprising:
repeating the method of claim 3 at selected intervals over an extended period of time (Chen (Abstract) acquires images of a surface, the creates a 3D model from the images.  Chen [0179] acquires 3D models as records for before/after events or progress to monitor the body during a body change process.  Examples include bodybuilding and body-altering surgery.); and 
comparing the three-dimensional models generated from camera images taken at different times to evaluate changes in fitness of the organism or growth of the organism over time.  (Chen [0179] acquires 3D models as records for before/after events or progress to monitor the body during a body change process.  It would have been obvious to compare before/after models to monitor body changes.  
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kolesov’s system for object modeling using augmented reality with Chen’s system for building and scaling 3D models because Chen’s system records an individual’s body shape for circumstances where the individual's body shape may change [0179].

Regarding claim 10, the claimed invention for claim 9 is shown to be met with explanations from Kolesov above.
Kolesov as modified by Chen further teaches the method of claim 9, further comprising presenting commands on screen to direct the human to move the at least one body part to an advantageous location and posture for image capturing.  (Chen (Fig. 10 [0152]) illustrates a posing guide that aids the person in producing a set of images to produce the model.  A pose is interpreted as including posture as well as foot position.)

Regarding claim 11, the claimed invention for claim 8 is shown to be met with explanations from Kolesov above.
Kolesov as modified by Chen further teaches the method of claim 8, further comprising fabricating wearable apparel sized and contoured to custom fit the at least one body part (Chen [0175] produces a model that may be used to produce clothing that will fit the individual for whose body shape the model was made.) or 
selecting from pre- made apparel of different sizes to fit the at least one body part.  (Chen [0176] produces a model that may be used to select pre-sized clothing to fit the individual.)

Regarding claim 20, Kolesov discloses a method for use in generating a three-dimensional model of at least one body part of a human (Kolesov [0030] discloses a model reconstruction system that generates a 3D model of an object.  Kolesov [0031] generates a 3D model of a foot.) using a camera (Kolesov [0030] may provide a vision system (camera) configured to map and reconstruct a 3D model.),
receiving an image from a camera taken by a camera operator, wherein the camera image includes the at least one body part of the human to be modeled (Kolesov Fig. 4);
providing on-screen guidance on the display screen to guide at least one of positioning of the camera and positioning of the body part.  (Kolesov [0030] generates augmented reality (AR) elements describing movements of an image capture device and presents the AR elements to the user.  The user moves the device based on the AR elements.  Kolesov [0064] describes providing cues for the user to position and orient the camera.)

Kolesov as modified by Chen further teaches a display screen with human-posture-detection-based on-screen guidance (Kolesov [0030] generates augmented reality (AR) elements describing movements of an image capture device and presents the AR elements to the user.  The user moves the device based on the AR elements.  Chen ,
analyzing the image of the at least one body part to identify the body posture of the at least one body part and the location and orientation of the at least one body part in the image received. (Chen (Fig. 10 [0152]) illustrates a posing guide that aids the person in producing a set of images to produce the model.  A pose is interpreted as including posture as well as foot position.)

Regarding claim 21, the claimed invention for claim 20 is shown to be met with explanations from Kolesov and Chen above.
Kolesov as modified by Chen further teaches the method of claim 20, further comprising using the identified body posture, location, and orientation of the at least one body part. (Chen (Fig. 10 [0152]) illustrates a posing guide that aids the person in producing a set of images to produce the model.  A pose is interpreted as including posture and orientation as well as foot position.)

Kolesov further teaches provide the real-time on-screen guidance to the camera operator to position and orient the camera at a specified location and orientation for the camera to capture at least one additional image of the at least one body part.  (Kolesov [0030] generates augmented reality (AR) elements describing movements of an image capture device and presents the AR elements to the user.  The 

Regarding claim 22, the claimed invention for claim 21 is shown to be met with explanations from Kolesov and Chen above.
Kolesov further teaches the method of claim 21, further comprising using the identified body posture, location, and orientation to provide real-time on-screen guidance to the camera operator to position and orient the camera at another specified location and orientation for the camera to capture another additional image of the at least one body part.  (Kolesov [0030] generates augmented reality (AR) elements describing movements of an image capture device and presents the AR elements to the user.  The user moves the device based on the AR elements.  Kolesov [0064] describes providing cues for the user to position and orient the camera.  Kolesov (Fig. 3 (340) [0066]) displays at least one movement indicator for capturing multiple images to build the model.  Fig. 4, Fig. 5A)

Regarding claim 23, the claimed invention for claim 20 is shown to be met with explanations from Kolesov and Chen above.
Kolesov as modified by Chen further teaches the method of claim 20, further comprising using the identified body posture, location, and orientation to provide real-time on-screen guidance for the human to adopt an intended posture in front of the camera for the camera to capture at least one additional image of the at least one body part adopting the intended posture.  (Chen (Fig. 10 [0152]) illustrates 

Regarding claim 24, the claimed invention for claim 23 is shown to be met with explanations from Kolesov and Chen above.
Kolesov as modified by Chen further teaches the method of claim 23, further comprising using the identified body posture, location, and orientation to provide real-time on-screen guidance for the human to adopt another intended posture in front of the camera for the camera to capture another additional image of the at least one body part adopting the intended posture.  (Chen (Fig. 10 [0152]) illustrates a posing guide that aids the person in producing a set of images to produce the model.  A pose is interpreted as including posture as well as foot position.  Fig. 10 illustrates multiple poses.  Chen [0152] supports static and interactive (on screen) posing guides.)


Regarding claim 25, in light of the rejection in claim 15, the method in claim 25 is similar and performed by the method in claim 15. Therefore, claim 25 is rejected for the same reason as claim 15.

Regarding claim 26, in light of the rejection in claim 16, the method in claim 26 is similar and performed by the method in claim 16. Therefore, claim 26 is rejected for the same reason as claim 16.

Regarding claim 27, in light of the rejection in claim 17, the method in claim 27 is similar and performed by the method in claim 17. Therefore, claim 27 is rejected for the same reason as claim 17.

Regarding claim 28, in light of the rejection in claim 9, the method in claim 28 is similar and performed by the method in claim 9. Therefore, claim 28 is rejected for the same reason as claim 9.

Regarding claim 30, the claimed invention for claim 20 is shown to be met with explanations from Kolesov and Chen above.
Kolesov further teaches the method of claim 20, further comprising producing an augmented-reality component that provides a visual representation indicating positions and tilt angles for camera placement to generate the camera images as part of the on-screen guidance.  (Kolesov [0030] generates augmented reality (AR) elements describing movements of an image capture device and presents the AR elements to the user.  The user moves the device based on the AR elements.  Kolesov [0064] describes providing cues for the user to position and orient the camera.)

Regarding claim 31, in light of the rejection in claim 11, the method in claim 31 is similar and performed by the method in claim 11. Therefore, claim 31 is rejected for the same reason as claim 11.

Regarding claim 32, in light of the rejection in claim 12, the method in claim 32 is similar and performed by the method in claim 12. Therefore, claim 32 is rejected for the same reason as claim 12.

Regarding claim 34, in light of the rejection in claim 14, the method in claim 34 is similar and performed by the method in claim 14. Therefore, claim 34 is rejected for the same reason as claim 14.

Regarding claim 35, in light of the rejection in claim 15, the method in claim 35 is similar and performed by the method in claim 15. Therefore, claim 35 is rejected for the same reason as claim 15.

Regarding claim 36, in light of the rejection in claim 18, the method in claim 36 is similar and performed by the method in claim 18. Therefore, claim 36 is rejected for the same reason as claim 18.

Regarding claim 37, in light of the rejection in claim 5, the method in claim 37 is similar and performed by the method in claim 5. Therefore, claim 37 is rejected for the same reason as claim 5.

Regarding claim 39, Kolesov discloses a computer-readable storage medium storing program code that, when executed on a computer system. (Kolesov Fig. 21)
.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolesov et al. (“Kolesov”, U.S. Pre-Grant Publication 20190028637 A1), in view of Freeman et al. (“Freeman”, US Pre-Grant Publication 20190282324 A1).

Regarding claim 13, the claimed invention for claim 8 is shown to be met with explanations from Kolesov above.
Kolesov does not describe the method of claim 8, further comprising using augmented reality to generate body part contours on the display screen to instruct the human where to position and orient the at least one body part.
However, these features are well known in the art as taught by Freeman. For example, Freeman discloses the method of claim 8, further comprising using augmented reality (Freeman (Abstract) superimposes images over a camera view of a patient using AR.) to generate body part contours on the display screen to instruct the human where to position and orient the at least one body part.  (Freeman (Fig. 11 pg. 17 [0312]) illustrates guiding a user to match the user’s physical hand position across a patient’s body guided by virtual hands.  Freeman discusses support for placement of hands on the side or back of the patient (orient).)
.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolesov et al. (“Kolesov”, U.S. Pre-Grant Publication 20190028637 A1), in view of Chen et al. (“Chen”, US Pre-Grant Publication 20140043328 A1), in view of Freeman et al. (“Freeman”, US Pre-Grant Publication 20190282324 A1).

Regarding claim 33, in light of the rejection in claim 13, the method in claim 33 is similar and performed by the method in claim 13. Therefore, claim 33 is rejected for the same reason as claim 13.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolesov et al. (“Kolesov”, U.S. Pre-Grant Publication 20190028637 A1), in view of Chen et al. (“Chen”, US Pre-Grant Publication 20140043328 A1), in view of Weise et al. (“Weise”, US Pre-Grant Publication 20030021453 A1).

Regarding claim 29, the claimed invention for claim 20 is shown to be met with explanations from Kolesov and Chen above.
the method of claim 20, wherein the camera operator is a human other than the human having the at least one body part being imaged and modeled.
However, these features are well known in the art as taught by Weise. For example, Weise discloses the method of claim 20, wherein the camera operator is a human other than the human having the at least one body part being imaged and modeled.  (Weise [0031] scans an object and creates a 3D virtual model.  Weise (Fig. 4 [0087]) illustrates a dental clinician scanning a patient’s teeth.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kolesov’s system for object modeling using augmented reality, Chen’s system for building and scaling 3D models with Weise’s system for building a 3D model of physical teeth because with Weise’s system, the clinician moves tip of the scanner over all the surfaces of the patient’s teeth [0087].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613